Citation Nr: 9903382	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for headaches due to 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two December 1996 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which granted entitlement to service 
connection for PTSD at an assigned evaluation of 10 percent 
and denied entitlement to service connection for headaches 
due to head trauma.  The issue of entitlement to service 
connection for headaches due to head trauma is addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood, 
and a severely impaired ability to establish and maintain 
effective or favorable relationships with people, and a 
severely impaired ability to obtain or retain employment.

3.  The veteran's PTSD is not manifested by total 
occupational and social impairment, or by virtual isolation 
in the community.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Once a 
claimant presents a well-grounded claim the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  Id.  The Board finds that all relevant facts 
are properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1997).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  A disability may require 
reratings in accordance with changes in a veteran's 
condition.  It is therefore essential to consider a 
disability in the context of the entire recorded history when 
determining the level of current impairment.  38 C.F.R. 
§ 4.1.  Nevertheless, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO first granted the veteran service connection for PTSD 
in December 1996.  The RO initially assigned a 10 percent 
evaluation.  In November 1997 the RO increased the veteran's 
rating for PTSD to 30 percent pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  In July 1998 the RO increased the 
rating to 50 percent pursuant to the same DC.

A June 1996 letter from a private psychologist who treated 
the veteran for PTSD and symptoms of depression stated that 
the veteran was in need of weekly psychotherapy and 
psychiatric intervention for these disorders.

Upon a VA examination in September 1996, the examiner 
diagnosed the veteran with PTSD.  The examiner noted 
objective findings that the veteran was slow and laconic, 
that he found it difficult to talk about his sustained 
Vietnam combat experiences, and that he described flashbacks, 
nightmares, distressing recollections, feelings of 
estrangement, social isolation, inability to show loving 
feelings and marked hyperalertness.  The examiner found no 
major cognitive deficits.

Upon a VA examination in September 1996 the examiner 
diagnosed the veteran with chronic PTSD and co-morbid 
dysthymic disorder.  The examiner noted that the veteran's 
work and family life were impaired, that he had chronic sleep 
disruptions, near continuous anxiety, restlessness and 
irritability and questionable impulse control.  Objective 
findings included the following: haphazard dress; fatigued 
and thin appearance; dysphoric and despairing mood; 
alienation from self and others; neither delusional nor 
suicidal; intact memory but small episodes of dissociation 
during anxiety attacks; intact insight and judgment; coherent 
thought processes but slow response latencies and frequent 
generalizations which increased dysphoric attitudes.  The 
examiner also found the veteran to be competent.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70 to the veteran.

Upon a VA examination in April 1998 the examiner diagnosed 
the veteran with chronic PTSD and depressive disorder.  The 
examiner noted that the veteran showed symptoms indicative of 
serious impairment in social and occupational functioning 
including the following: frequent tearfulness; despondency; 
hopelessness; sleep interruptions; near continuous anxiety 
attacks; inability to function because he was easily 
overwhelmed; restlessness; irritability including angry 
outbursts; questionable impulse control; sense of detachment 
and isolation; and a sense of a foreshortened future.  The 
examiner assigned the veteran a GAF score of 50.  The 
examiner further noted objective findings of very long speech 
latency and some confusion as to the season but that he was 
otherwise well-oriented, his memory was intact, he was 
coherent and showed no signs of delusions.  The examiner also 
noted that the veteran reported spending much time in bed, 
often getting up only for meals.  The examiner also found the 
veteran to be competent.

At his August 1997 RO hearing the veteran testified that he 
had worked for 28 years as a bus driver but had been fired 
because of complaints that he had been discourteous to 
passengers.  He admitted that he had trouble concentrating 
and that he often could not control his emotions without 
medication.  He stated that he sometimes became so depressed 
he was unable to perform the routine functions of daily life.  
He further stated that he had been married three times and 
divorced twice and that he had not seen his current wife 
since she walked out on him in 1993.  The veteran reported 
that all of his marriages were marked by domestic violence 
that he had initiated.  Although the veteran was living with 
an adult son from a prior marriage he stated that he and his 
son did not get along well.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD is evaluated as follows for the 70 and 100 
percent ratings, respectively:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, PTSD is evaluated as follows for the 70 and 100 percent 
ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

The Board is of the opinion that the veteran manifests 
symptoms appropriate to an evaluation of 70 percent for PTSD 
under both DC provisions.  The record provides ample evidence 
of the veteran's occupational and social impairment in both 
work and family contexts.  His chronically depressed mood and 
difficulty in maintaining employment and in establishing and 
maintaining relationships with his immediate family as a 
result of his PTSD are well documented.  Also well-documented 
is the veteran's impaired impulse control manifested by his 
frequent states of irritability.  In addition, his near-
continuous anxiety attacks have been objectively shown to 
impede his ability to function independently.  Furthermore, 
his most recent GAF score of 50 is consistent with an 
examiner's conclusion that the veteran manifests serious 
impairment in vocational and social functioning as a result 
of his PTSD, consistent with a 70 percent rating.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

The veteran's symptoms, however, do not support an evaluation 
of 100 percent for PTSD under either Diagnostic Code 
provision.  The record includes express, objective findings 
that the veteran does not exhibit the following: gross 
impairment in thought processes or communication; delusions 
or hallucinations; inappropriate behavior; or disorientation 
or memory loss.  The record contains no suggestion that the 
veteran is so incapacitated by his PTSD that he has lost 
touch with or withdrawn from reality or that he has made a 
profound retreat from mature behavior.  The veteran has been 
found competent.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 70 percent 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 100 percent 
evaluation.  See 38 C.F.R. § 4.7.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues, the Board finds that criteria for submission for 
assignment of an extraschedular rating are not met.  38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent evaluation for PTSD is granted.


REMAND

The veteran contends that that the RO erred in denying his 
claim for service connection for headaches due to head 
trauma.  In support of his contention he maintains that he 
currently has headaches as a result of a head injury he 
sustained while serving in Vietnam.

The report on the veteran's enlistment physical examination 
notes no veteran complaints of headaches and a normal 
clinical evaluation of his head and neurologic system.

The veteran's service medical records disclose that while on 
a tour of duty in Vietnam the veteran was involved in a 
traffic accident in which the motorscooter he was riding 
collided with a bus.  He sustained substantial head injuries 
including a fractured jaw and he lost many of his teeth.  His 
recovery from the accident required several surgical 
operations and a long period of convalescence.  The veteran's 
injuries also required his evacuation for medical treatment 
first to the Philippines then to San Francisco and ultimately 
they appear to have led to his separation from service.  
Residuals of the veteran's injuries from the accident, 
including a healed mandible fracture and lower jaw cicatrix 
have been service connected from September 1965.  The RO 
denied the veteran entitlement to service connection for 
headaches due to head trauma in a December 1996 rating 
decision.

Service medical records contemporaneous with the veteran's 
treatment suggest both a history of pre-accident headaches 
and headaches directly resulting from his head injuries.  For 
example, nursing notes from soon after the accident in March 
1965 acknowledge the veteran's complaints of constant 
headaches.  A treatment history from April 1965 noted that 
the veteran reported having "had undiagnosed headaches for 5 
or 6 years."  A May 1965 treatment report records the 
veteran's complaint of severe right temporal headaches which 
occurred each morning.  The report also noted that the 
veteran distinguished the morning headaches from those he had 
experienced before the accident.  A treatment report from 
August 1965 diagnosed the veteran with Horton's type vascular 
headaches and noted the veteran's complaint that his accident 
precipitated the onset of right temporal headaches that were 
different from his prior headaches.  An August 1965 Physical 
Profile Record notes that the veteran suffered from temporary 
"[i]ntermittant severe headaches associated with stress."

The claims file contains no documentation of the veteran's 
having sought or received medical attention for headaches for 
more than 30 years after his separation from service.  
However, evidence associated with the claims file includes 
the veteran's reports that his headaches continued long after 
service.  For example, a June 1996 letter and accompanying 
treatment records from a Donald Cross, Ph.D., a private 
psychologist, note the veteran's report of headaches 
beginning during the treatment of his accident-related 
injuries and continuing to the present.  Dr. Cross noted the 
veteran's report of having undergone treatment for headaches 
at a San Francisco hospital which reportedly performed 
several neurological examinations.  Thereafter the veteran 
reportedly received treatment from a psychiatrist identified 
as "Dr. Powell" at St. John's hospital and later from a 
"Dr. Williams" who referred the veteran to another 
psychiatrist identified as "Dr. Donna King," both of whom 
reportedly prescribed medication for the veteran's headaches.  
No records of this alleged headache treatment are associated 
with the claims file.  VA treatment records from July 1996 
and March 1997 disclose that the veteran complained of having 
had continuing headaches "most of his adult life."

Upon a VA examination in September 1996 the examiner was 
unable to objectively confirm the veteran's headaches.  The 
examiner diagnosed the veteran with resolved post-concussion 
syndrome by history and noted the veteran's report of a 30 
year history of occasional occipital headaches but with no 
migraine characteristics, memory or cognitive deficit, 
syncope, paralysis, sensory loss or seizure phenomenon.

In an April 1997 written statement the veteran informed the 
RO that he had received VA treatment for his headaches at the 
Letterman General Hospital in San Francisco soon after his 
separation from service.  At his August 1997 RO hearing the 
veteran testified that he also had received private treatment 
for his headaches in the 1970's and 1980's, from a "Dr. 
Young," a "Dr. Smith," a "Dr. Williams" and an 
unidentified doctor recommended by Dr. Williams.  Despite 
prompting from the hearing officer, at the time of the 
hearing the veteran was unable to provide more detailed 
information on the identities of these individuals or where 
or if they still practice.  However, the hearing transcript 
indicates that veteran's representative apparently knew the 
whereabouts of Dr. Williams.
 
Therefore, in order to give the veteran full consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted. Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran and his representative identify 
all sources of medical treatment for 
headaches since the veteran's separation 
from service and that the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of medical records 
not currently of record, should then be 
requested and associated with the claims 
folder.  The RO should make a special 
effort to obtain clinical records from 
Dr. Williams and from a physician 
referred by Dr. Williams - possibly Dr. 
Donna King.

2.  The RO should then arrange for a VA 
neuropsychiatric examination to determine 
the nature, severity and etiology of the 
veteran's alleged headaches.  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  If the veteran's 
headaches are objectively confirmed the 
examiner should express an opinion as to 
whether they are at least as likely as 
not related to the veteran's in-service 
trauma, service-connected PTSD or to the 
veteran's period of active service in 
some other respect.  The examiner should 
provide a rationale for all conclusions.  
The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim.  
38 C.F.R. § 3.655 (1998); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should then review the record 
and readjudicate the claim.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The veteran and 
his representative should be given the 
opportunity to respond within the 
applicable time.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


